DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I drawn to Claims 1-5 and 10-11 and the subgroup of graphene, graphene oxide, carboxylated graphene, and mercapto graphene of the Markush grouping in the reply filed on 8 January 2021 is acknowledged.
Claims 6, 7, 8, 9, and 12-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups II and III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8 January 2021.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 

Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract is less than 50 words.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim 1 is objected to because of the following informalities:  Line 5 contains the phrase "functionalized grapheme" based on the previous line 3 this is assumed to be a typographical error where the intended phrase is "functionalized graphene".  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 10, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang (CN 106192376).
With regards to Claims 1-5, 10, and 11 Zhang teaches:
A self-supporting graphene layer, pg. 4 line 44, made of a graphene material comprising graphene and functionalized graphene. (See Zhang Pg. 4 lines 22-52)
The self-supporting graphene layer is selected as a self-supporting graphene powder material layer. (See Zhang Example 1 pg. 7 and pg. 4 lines 22-25) 
A composite graphene material comprising graphene, graphene oxide, carboxylated graphene, and thiolated or mercapto graphene. Thiolated graphene and mercapto graphene are equivalent terms as evidenced by Helmenstine “Mercapto Group Definition” NPL. (See Zhang. Pg. 4 lines 41-52)
A support or filtration aiding layer on two side of the self-supporting graphene layer. (See Zhang pg. 3 lines 12-15)
Outer covering layers provided on the outside of the filtration aiding layers. (See Zhang. Pg. 3 lines 26-32)
Other Applicable Prior Art
All other art cited not detailed above in a rejection is considered relevant to at least some portion or feature of the current application and is cited for possible future use for reference. In particular CN 108262012 teaches making a graphene oxide aerogel, US 2010/0323177 teaches a self-supporting graphene oxide filter, US 2016/0355411 teaches a filter system combining ultraviolet light with a graphene filter, US 2018/0133688 teaches graphene combined with functionalized graphene in an aerogel.  Applicant may find it useful to be familiar with all cited art for possible future rejections or discussion.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIT E ANBACHT whose telephone number is (571)272-9876.  The examiner can normally be reached on M-F 10 am - 7 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9876.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BEA/Examiner, Art Unit 1776               

/Bobby Ramdhanie/Supervisory Patent Examiner, Art Unit 1779